Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to application 17/074,484 filed on 10/19/2020.
Claim 1 is currently pending and has been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

claim 1, the three prong test to determine if 35 U.S.C. § 112(f) can be invoked was applied. 

	Claim 1 recites the limitations (1.) “Designate means attached to said container for generating data”, (2.) “Communication means for transmitting data streams”, (3.) “Data stream monitor means by which customer and clients can access their personal manifests”, and (4.) “Holochain logic means for processing data”.  Thus, these limitations use generic placeholders for the term “means” for performing the claimed function of the respective limitations. The generic placeholder for the term “means” in each limitation is subsequently modified by the functional language. The generic placeholder for the term “means” in each limitation is not modified by sufficient structure, material, or acts for performing the claimed functions.
The term “Designate means” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “Designate means” is subsequently modified by the functional language “for generating data”. The limitation “designate means attached to said container for generating data” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation. The non-structural term “cost charging determining unit” is not defined as structure in the specification and has no dictionary definition connoting structure and is not modified before or afterwards by a structural term. The non-structural term “designate means” is not subsequently modified by any structural language, limitations or terms in the claim. For the purposes of examination, the “designate means” will be interpreted as any means for generating data for real time geo-tracking and status monitoring.  
The term “Communication means” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “Communication means” is subsequently modified by the functional language “for Communication means for transmitting data streams” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation. The non-structural term “communication means” is not defined as structure in the specification and has no dictionary definition connoting structure and is not modified before or afterwards by a structural term. The non-structural term “communication means” is not subsequently modified by any structural language, limitations or terms in the claim. For the purposes of examination, the “communication means” will be interpreted as any means for transmitting data streams.  
The term “Data stream monitor means” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “Data stream monitor means” is subsequently modified by the functional language “by which customer and clients can access their personal manifests”. The limitation “Data stream monitor means by which customer and clients can access their personal manifests” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation. The non-structural term “Data stream monitor means” is not defined as structure in the specification and has no dictionary definition connoting structure and is not modified before or afterwards by a structural term. The non-structural term “Data stream monitor means” is not subsequently modified by any structural language, limitations or terms in the claim. For the purposes of examination, the “data stream monitor means” will be interpreted as any means by which customers and clients can access their personal manifests. 
The term “Holochain logic means” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “Holochain logic means” is subsequently modified by the functional language “for processing data”. The limitation “Holochain logic means for processing data” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation. The “Holochain logic means” is not defined as structure in the specification and has no dictionary definition connoting structure and is not modified before or afterwards by a structural term. The non-structural term “Holochain logic means” is not subsequently modified by any structural language, limitations or terms in the claim. For the purposes of examination, the “Holochain logic means” will be interpreted as any means for processing data uploaded the Designates.

	Therefore, the limitations discussed above are considered to have invoked 35 U.S.C. § 112(f) and should be treated accordingly. Furthermore, no other terms in claims exist that would impart structure to the aforementioned generic placeholder terms to remove these limitations from 35 U.S.C. § 112(f). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.
Claim 1 references “Holochain logic means for processing data” but neither the claim nor the specification explain what this process would entail. The specification refers to the act of “Holochain logic means for processing data” (¶ [0012]) but it is does not explain the process any further.  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this step in the process because the step merely specifies a desired result but does not explain how the function is performed.  Here, the specification would need to explain how Applicant intended to perform the desired function.  
Claim 1, as discussed above, recites “Holochain logic means”, but the Applicant fails to explain this term anywhere in the specification The specification refers to this component in paragraph 12 but does not describe what this component is or how it works in these paragraphs or anywhere else. For the purposes of examination, “Holochain logic means” has been interpreted as any means for processing the uploaded data.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the limitation “the Designates”. Although the claims recites a “Designate means”, there is insufficient antecedent basis for “the Designates” in the claims. Thus, claim 1 is rendered indefinite for reciting a limitation for which there is a lack of antecedent basis. For the purposes of examination, “the Designates” will be interpreted as the “designate means” which are any means for generating data for real time geo-tracking and status monitoring. 
 
Further, claim 1 and the limitations therefrom, as described above, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure claim 1 is rendered indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)     Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claim 1 is directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components.

Claim 1 recites, in part:

Designate means attached to said container, for generating data for real-time geo-tracking and status monitoring of conditions both inside and outside of the container;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)). Further, the limitations directed towards monitoring conditions inside and outside of a container recite concepts of observation and collecting information in a manner that is analogous to human mental work (MPEP 2106.04(a)(2)(III)). The Examiner notes that “Claims can recite a mental process even if they are claimed as being performed on a computer […] The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8, October 2019 Update). 

 […] processing data […] from the designates;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04(a)(2)(III)). The Examiner notes that “Claims can recite a mental process even if they are claimed as being performed on a computer […] The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8, October 2019 Update). 

Data stream monitor means by which customers and clients can access their personal manifests […] during transit and receive appropriate payment upon delivery. 



	Accordingly, claim 1 recites a limitations that are directed towards certain methods of organizing human activity and mental processes. 

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 
	Claim 1 recites additional elements of a computer-based Holochain platform, a container means, designate means, communication means, other components of a Holochain platform, computer means, Holochain logic means, HoloSail Designates, data stream monitor means, and features for transmitting data over a network (transmitting data streams). 
	The computer-based Holochain platform, designate means, communication means, other components of a Holochain platform, computer means, Holochain logic means, HoloSail Designates, and data stream monitor means are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
	Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
	 Furthermore, the container means and HoloSail Designates are considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 
	Accordingly, the computer-based Holochain platform, a container means, designate means, communication means, other components of a Holochain platform, computer means, Holochain logic means, HoloSail Designates, data stream monitor means, and features for claim 1 does not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claim 1 is merely left with a computer-based Holochain platform, a container means, designate means, communication means, other components of a Holochain platform, computer means, Holochain logic means, HoloSail Designates, data stream monitor means, and features for transmitting data over a network.
	Claim 1 and its limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claim 1 is simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic 
	The computer-based Holochain platform, designate means, communication means, other components of a Holochain platform, computer means, Holochain logic means, HoloSail Designates, and data stream monitor means are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the container means and HoloSail Designates are considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).
	
	Viewed as a whole, claim 1, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant claim 1 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claim 1 is rejected under 35 U.S.C § 101. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Lucrecio et al. U.S. Publication No. 2018/0367872, hereafter known as Lucrecio, in view of Boraso et al. U.S. Publication No. 2019/0152674, hereafter known as Boraso, in further view of Tran U.S. Publication No. 2020/0364187, hereafter known as Tran. 
Claim 1: Lucrecio teaches the following:

 Container means; 
	Lucrecio teaches “FIG. 1 is a block diagram of a logistics tracking system 100 […] The logistics tracking system 100 may include a shipping object 104 and an associated logistics tracking unit (LTU) 300 […] shipping objects 104 may include, but are in no way limited to, a package, pallet, box, travel container, shipping container, bulk container, freight container, drum, crate, pail, etc., and/or combinations thereof” (¶ [0052]).
	Thus, Lucrecio teaches a logistics tracking system including shipping objects that may be a package, box, or shipping container; equivalent to a container means. 

Designate means attached to said container, for generating data for real-time geo- tracking and status monitoring of conditions […] outside of the container;
	Lucrecio teaches “The LTU 300 may be selectively attached to a shipping object 104 and associated with a corresponding shipment. The association of the LTU 300 to the shipment may be performed via one or more instructions sent from an LTU server 132 to the LTU 300” (¶ [0052]); “he LTU 300 may detect, record, and report tracking information including, but in no way limited to, geographical position, temperature, humidity, barometric pressure, atmospheric conditions (e.g., oxygen, carbon monoxide, carbon dioxide, and/or other gas and levels detected), shock, impacts, lighting, and/or other conditions associated with a shipment […] the LTU 300 may be configured to transmit and/or receive information […]  to an LTU server 132” (¶ [0054]). 
	Thus, Lucrecio teaches an LTU device that may be attached to a shipping object and is configured to detect, record, and report tracking information including a geographical position or environmental conditions associated with the shipping object; equivalent to a designate means attached to said container, for generating data for real-time geo- tracking and status monitoring of conditions outside of the container.

Communication means for transmitting data streams to and from the Designate means and other components of the Holochain platform; 
	Lucrecio teaches “the LTU 300 may be configured to transmit and/or receive information  via one or more orbiting communication satellites 124 and terrestrial satellite dish 128, terrestrial antennas 112 (e.g., cell towers, repeaters, GSM communication equipment, etc.), wireless local area networking (WiFi) hotspots 116, and/or other radio frequency communications […]  to an LTU server 132” (¶ [0054]); “ the LTU 300 may send and/or receive data across one or more of the communications channels via one or more methods, protocols, and/or devices […]  the LTU 300 may be configured to send information via the fastest route (e.g., the communication channel and/or mode having the fastest available data transfer rate, etc.)” (¶ [0055]). 
	Thus, Lucrecio teaches that the LTUs are configured to receive or transmit information to a system server via a communication channel; equivalent to a communication means for transmitting data streams to and from the Designate means and other components of the Holochain platform.

Computer means using Holochain logic means for processing data uploaded from the Designates; and
	Lucrecio teaches “ LTU server 132 may be configured to interpret the information received from one or more LTUs 300 in transit and compile the information for presentation to at least one third-party server 140. The third-party server 140 may correspond to the server associated with a shipper, a carrier, a receiver, an insuring entity, a governmental regulatory entity, and/or some other entity/party.” (¶ [0056]); “FIG. 10 illustrates one embodiment of a computer system 1000 upon which the servers […] or other systems or components described above may be deployed or executed” (¶ [0102]); “computer system 10 may additionally include […] working 1037” (¶ [0103]); “The computer system 10 may also comprise software elements, shown as being currently located within a working memory 1037, including an operating system 1039 and/or other code 1041.” (¶ [0105]); “Memory of such a computer system may be a computer-readable storage medium and may store computer-readable instructions which, when executed by the processor cause the processor to perform steps of a method” (¶ [0306]). 
	Thus, Lucrecio teaches a computer server that is configured to interpret the information received from one or more LTUs in transit and compile the information for presentation, where the computer server may perform the steps by executing computer-readable instructions by a processor; equivalent to a computer means using Holochain logic means for processing data uploaded from the Designates.

Data stream monitor means by which customers and clients can access their personal manifests via HoloSail Designates during transit […].
	Lucrecio teaches “environment 901 may also include one or more [...]application servers 132, which can, in addition to an operating system, include one or more applications accessible by a client running on one or more of the computing devices” (¶ [0098]); “LTU server 132 may be configured to interpret the information received from one or more LTUs 300 in transit and compile the information for presentation to at least one third-party server 140 […] third-party server 140 may correspond to the server associated with a shipper, a carrier, a receiver, an insuring entity, a governmental regulatory entity, and/or some other entity/party. The compiled information may provide details to the third-party regarding a particular shipment, the position and/or location of each LTU 300, estimated time of travel and/or arrival, state and/or conditions of the shipment and/or other data” (¶ [0056]); “The LTU server 132 can manage the reception of data from several LTUs 300 and provision the data to clients 140. Each LTU 300 may be associated with a particular third-party 140, and thus, the LTU server 132 can ensure the received data is sent to the correct third-party 140.” (¶ [0165]); “The information can also be shared with 300” (¶ [0119]). 
	Thus, Lucrecio teaches a system comprising a computer application (equivalent to HoloSail Designates) that may be accessed by clients/third party devices (equivalent to data stream monitor means) that include a shipper, a carrier, a receiver, and/or some other entity/party, where the system may provide tracking information received from the LTUs (position and/or location of each LTU, estimated time of travel and/or arrival, state and/or conditions of the shipment) to corresponding clients associated with each shipment via the computer application; equivalent to a data stream monitor means by which customers and clients can access their personal manifests via HoloSail Designates during transit.

	Although Lucrecio teaches an LTU device (equivalent to the Designate means) that is configured to monitor and report environmental conditions associated with a shipping object during transit, Lucrecio does not explicitly teach that the LTU is configured to monitor both inside and outside of the container. However, Boraso teaches the following.

Designate means attached to said container, for […] status monitoring of conditions both inside and outside of the container.
	Boraso teaches “an efficient system that can monitor the conditions of goods as they are being transported” (¶ [0007]); “mainly relates to transportation of perishable goods and the containers for transporting them” (¶ [0004]); “Each container has a housing compartment for goods […] closed by a cover element” (¶ [0002]); “cover element comprises means for detecting the temperature within the housing compartment” (¶ [0025]); “ temperature detection means allow transmission of the temperature levels to which goods are exposed, to assess whether potentially harmful temperature values have been reached within the housing compartment” (¶ [0026]); “detection means may be provided in combination with temperature control means, i.e. means 11, and transmit data to the transmit/receive unit.” (¶ [0119]); “advantageous aspect of the system of the present invention consists in constant monitoring of transportation parameters ([…] temperature inside and outside the house and compartment of the container […] and possibly warning whenever parameters do not fall within given ranges” (¶ [0041]); “Fans may be provided in combination with these control means […] to maintain a predetermined temperature value therein” (¶ [0122]). 
	Thus, Boraso teaches a temperature detection means (embodied as a sensor) that may be coupled to a container and configured to monitor the temperature inside and outside of the container such that the sensor may provide warnings whenever the temperature does not fall within a given range; equivalent to a designate means attached to said container, for status monitoring of conditions both inside and outside of the container.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lucrecio with the teachings of Boraso by incorporating the feature of a temperature detection sensor (coupled to a delivery container) that is configured to monitor temperature conditions inside and outside of the delivery container as it is being transported, as taught by Boraso, into the LTUs disclosed in the system of Lucrecio that are configured to monitor environmental conditions associated with a shipping object while in transit. One of ordinary skill in the art would have been motivated to make this modification when one considers “that monitoring of transportation conditions is essential to ensure the integrity of the transported goods” (¶ [0005]), as suggested by Boraso. Further, one of ordinary skill in the art would have recognized that the teachings of Boraso are compatible with the system of Lucrecio as they share capabilities and characteristics; namely, they are both systems directed to monitoring shipment goods as they are being transported.    

Lucrecio teaches a system configured to provide clients with an estimated time of arrival (¶ [0056]), Lucrecio/Boraso does not explicitly teach a feature for receiving appropriate payment upon delivery. However, Tran teaches the following:

[…] Receive appropriate payment upon delivery.
	Tran teaches “an eCommerce Company offers its premium customers payment—upon-delivery services. To be able to offer this service, the eCommerce company would write a smart contract […] The network could then track the location of the package being sent to the consumer along every single step of fulfillment; from the warehouse shelf to the shipping courier, all the way into the consumer's house and every location in between […] Once the package has arrived in the customer's home (defined and verified by a specific coordinate), the shipment is considered complete and the payment to the vendor gets released” (¶ [0167]). 
	Thus, Tran teaches a feature for tracking the location of a package along every single step of fulfillment such that a determination may be made that the shipment is complete once the package’s specific coordinate is verified as being the customer’s home. Further, payment may then be released from the customer to the vendor via a smart contract once it is verified that the shipment is completed in this manner; equivalent to receiving appropriate payment upon delivery. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lucrecio/Boraso with the teachings of Tran by incorporating the feature of a smart contract that executes once a shipment has been verified as being completed and delivered to its specific destination, such that appropriate payment may be released from a customer to a vendor, as taught by Tran, into the logistics tracking system of Lucrecio/Boraso.  One of ordinary skill in the art would have been motivated to make such a modification when one considers that by incorporating the smart contract feature into the system of Lucrecio/Boraso “[t]he merchant/consumer is protected from fraud and ensure Tran. Further, one of ordinary skill in the art would have recognized that the teachings of Tran are compatible with the system of Lucrecio/Boraso as they share capabilities and characteristics; namely, they are both systems directed to tracking the location of a shipping object as it is being transported from an origin to destination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628